Citation Nr: 1538781	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  09-03 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for cervical spine arthritis, with intervertebral disc syndrome (IVDS).

2.  Entitlement to a compensable initial rating for left upper extremity radiculitis prior to December 7, 2012, and in excess of 30 percent thereafter.

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1947 to November 1956 and January 1957 to May 1967.  This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).  

This appeal was most recently before the Board in January 2015, when it was remanded for additional development.  It has now been returned to the Board for further appellate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).


FINDINGS OF FACT

1.  The Veteran is right handed.

2.  For the entire period under appeal, the Veteran's left upper extremity radiculitis has most nearly approximated moderate incomplete paralysis of the upper radicular nerve group. 

3.  The Veteran's cervical spine disability is not productive of unfavorable ankylosis of the entire cervical spine or incapacitating episodes, and the associated neurologic impairment in the left upper extremity been separately evaluated.

4.  The Veteran's disabilities satisfy the threshold percentage requirements for a TDIU rating and he has been unable to maintain any form of substantially gainful employment consistent with his education and occupational background as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an initial 30 percent rating, but no higher, for left upper extremity radiculitis have been met throughout the period of the claim.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.124, 4.124a, Diagnostic Code 8510 (2015).

2.  Throughout the entire period of the claim, the criteria for a rating in excess of 30 percent for cervical spine arthritis, with IVDS have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.3,4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5242, 5243 (2015).

3.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided all required notice relative to his claims for increased ratings for his cervical spine and left upper extremity neurological disabilities in a letter mailed in August 2007, prior to the initial adjudication of those claims in March 2008.  

As explained below, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claim for entitlement to a TDIU rating.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2015) before the Board decides that claim.

The record also reflects that all pertinent available service treatment records (STRs) and post-service medical evidence identified by the Veteran have been obtained.  The Veteran was afforded appropriate VA examinations to address the severity of his service-connected disabilities in September 2007, December 2012, and June 2015.  The Veteran has not asserted, and the evidence does not show, the above noted disabilities have increased in severity since the most recent examinations.  The Veteran was afforded an opportunity for a hearing before a Decision Review Officer or before the Board, but declined to do so.  

The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the Veteran's claims. 

General Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.



Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2015) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the above noted service-connected disabilities.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to these disabilities.  

Left Upper Extremity Radiculitis

The Veteran's left upper extremity radiculitis is rated based on incomplete upper radicular group nerve paralysis under 38 C.F.R. § 4.124a, Diagnostic Code 8510.  Those rating criteria provide that a 20 percent evaluation is warranted for mild incomplete paralysis of the upper radicular nerve group of either upper extremity.  Moderate incomplete paralysis of the upper radicular nerve group of the minor upper extremity is rated as 30 percent disabling.  Severe incomplete paralysis of the upper radicular nerve group of the minor upper extremity is rated as 40 percent disabling.  Complete paralysis of the upper radicular nerve group of the minor upper extremity is rated as 60 percent disabling.

The term "incomplete paralysis" used in reference to evaluation of peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. 38 C.F.R. § 4.124a.

The Veteran is right handed.  Therefore, his left upper extremity radiculitis affects the minor extremity.  The Veteran was granted service connection for left upper extremity radiculitis in a March 2008 rating decision, and a noncompensable evaluation was assigned at that time.  In a February 2013 rating decision, the RO assigned a 30 percent rating effective from December 7, 2012.  

The Veteran's private treatment reports from PacMed Clinic and West Sound Orthopaedics show consistent reports of left arm pain and numbness that radiates to his hand.  

A June 2007 MRI report also notes the Veteran's complaints of pain and numbness in the left upper extremity.  The Board also notes a May 2010 treatment note from West Sound Orthopaedics.  In this note, the Veteran's treating orthopedic physician states, "I would say emphatically that his left arm numbness, which is significant, even severe, is from severe foraminal stenosis and pinching of the nerves in his neck."  Although the clinician stated the Veteran's numbness is "severe," he did not support this conclusion by way of objective findings.  Additionally, the physician has indicated the Veteran's numbness was severe, but did not state his overall level of incomplete paralysis is severe.  In this regard, the Board notes the sensation of numbness is wholly sensory.  In support of this finding, the Board notes an August 2012 report from West Sound Orthopaedics, which states the Veteran's left upper extremity exhibited intact motor testing, with diminished sensation in some webspaces.  

In a September 2007 VA examination, the Veteran reported progressive numbness and pain in his left upper extremity, which had existed roughly 5 years.  He also reported his pain was both aching and sharp in nature at different times, and that pain was elicited by physical activity.  The objective physical examination revealed normal motor strength in the upper extremities.  Deep tendon reflexes were diminished, 1+, with biceps and triceps jerk assessment.  A sensory deficit of the left upper extremity was also noted.  

The Veteran underwent a second VA examination in December 2012.  He again reported experiencing constant pain.  Physical examination revealed normal findings on motor strength, reflex, and sensation testing.  The examiner determined the Veteran's symptoms evidenced a moderate incomplete paralysis of the upper radicular nerve group. 

The Veteran most recently underwent a VA examination in June 2015.  Objective testing on physical examination revealed normal motor strength, 5/5, in the left upper extremity both proximally and distally.  The Veteran had normal muscle bulk and tone, as the examiner found no evidence of muscle atrophy.  Deep tendon reflexes were also normal throughout.  Sensation was decreased to light touch at the C6-T1 (inner/outer forearm) and C6-8 (hand/fingers) levels in the left upper extremity; however, the examiner indicated sensation was otherwise normal at the shoulder level.  The examiner also determined the Veteran's symptoms evidenced a moderate incomplete paralysis. 

Based on the foregoing, the Board finds the Veteran's symptoms have been consistent throughout the pendency of the claim.  Specifically, the Veteran has objectively exhibited and subjectively endorsed a moderate incomplete upper extremity paralysis.  At no time during the period of the claim has the radiculitis been manifested by more than sensory impairment.  In this regard, the Board notes the reports of the Veteran's September 2007, December 2012 and June 2015 VA examinations, as well as the above noted August 2012 treatment note from the Veteran's private clinician at West Sound Orthopaedics all reveal normal muscle strength.  As noted above, when the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Therefore, the Board finds a rating in excess of moderate is not applicable.  However, the Board finds the Veteran has been assessed as having a moderate incomplete paralysis in the course of his December 2012 and June 2015 VA examinations.  Although the September 2007 VA examiner did not specifically comment on the severity of the Veteran's upper extremity incomplete paralysis, the Board observes the objective findings were parallel to the findings in the June 2015 examination report, and slightly greater than the findings noted in the December 2012 examination report upon which the RO assigned a 30 percent rating.  Therefore, the Board finds a 30 percent rating is warranted throughout the period of the claim.  





Cervical Spine Arthritis with IVDS

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following criteria are applicable: 

An evaluation of 30 percent is warranted if forward flexion of the cervical spine is limited to 15 degrees or less, or if there is favorable ankylosis of the entire cervical spine.  A 40 percent evaluation is warranted for unfavorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242.

Note (1) following the formula provides that any associated objective neurologic abnormalities are to be separately rated under an appropriate diagnostic code.  

Note (5) following the formula provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.  

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 (2015) concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 (2015) concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 (2015) concerning the effects of the disability on the veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Intervertebral disc syndrome (IVDS) is evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25 (2015).  38 C.F.R. § 4.71a, Diagnostic Code 5243.

An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest and treatment prescribed by a physician.  The following evaluations are assignable for IVDS based on incapacitating episodes: 10 percent where incapacitating episodes have a total duration of at least one week but less than 2 weeks during the past 12 months; 20 percent where incapacitating episodes have a total duration of at least two weeks but less than four weeks during the past 12 months; 40 percent where incapacitating episodes have a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and 60 percent where incapacitating episodes have a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

By way of background, the Veteran initiated a claim for an increased rating for his cervical spine disability in August 2007.  In a March 2008 rating decision, the RO confirmed and continued his previously assigned 30 percent disability rating.  

The Veteran was afforded an initial VA examination of the cervical spine in September 2007.  At the time of the examination, the Veteran reported experiencing stiffness, weakness, pain and difficulty moving his neck. The Veteran also reported experiencing daily incapacitating episodes, and stated his private physician had recommended bed rest; however, there is no indication in the record that a physician has ever prescribed bedrest or treatment during an incapacitating episode.  

On examination of the neck, there were some tenderness in the paracervical muscles on the left side.  The examiner also noted evidence of muscle spasm in the same area.  Gait and posture were within normal limits.  On range of motion testing, the Veteran had 20 degrees of forward flexion, 15 degrees of extension, 20 degrees of lateral flexion to the right and left, and 45 degrees of rotation to the right and left.  The examiner found additional functional limitations that included pain, fatigue, weakness, lack of endurance, and incoordination; however, these impairments did not result in additional range of motion loss on repetitive use.  The examiner also noted the Veteran's June 2007 MRI, which revealed degenerative disc disease at the C3-7 spinal segments, with neuroforaminal narrowing from C4-7.  The examiner specifically indicated the Veteran did not have ankylosis of the cervical spine. 

The Veteran was afforded a second VA examination of the cervical spine in December 2012.  The Veteran again reported neck pain with movement in any direction.  It was noted that the Veteran experienced flare-ups of neck pain, which required him to undergo traction.  He reported he was unable to drive when he experienced flare-ups, and was required to turn his entire body as he could not turn his head.  Physical examination revealed guarding or muscle spasms were present, but these did not result in an abnormal gait or spinal contour.  Range of motion testing showed forward flexion to 15 degrees, extension to 10 degrees, lateral flexion to 10 degrees on the right and 20 degrees on the left, and rotation to 20 and 25 degrees to the right and left sides.  The examiner performed repetitive use testing, which indicated the Veteran did not have additional limitation of motion following repetitive use.  Functional impairments such as reduced movement, weakened movement and pain were noted by the examiner.  The examiner also stated the Veteran had IVDS, but indicated he had not experienced incapacitating episodes that were severe enough to require prescribed bed rest and treatment by a physician over the twelve preceding months.  

In the course of the Veteran's most recent VA examination, the Veteran stated he experienced range of motion loss and pain.  The examiner again noted flare-ups of neck pain, and stated the Veteran would likely experience an additional 15 degrees of motion loss during a flare-up.  Physical examination revealed no guarding or muscle spasms, and the Veteran was noted to have a normal gait and posture.  Range of motion testing showed forward flexion to 30 degrees, extension to 20 degrees, lateral flexion to 15 degrees on the right and left, and rotation to 20 and 45 degrees to the right and left sides respectively.  The examiner performed repetitive use testing, which indicated the Veteran did not have additional limitation of motion following repetitive use.  The examiner also found the Veteran exhibited weakened movement, fatigue, incoordination, and pain.  IVDS was again indicated, but no incapacitating episodes were reported.  

The Veteran's private treatment notes from PacMed Clinic and West Sound Orthopaedics have been carefully reviewed; however, these records do not show the Veteran has ever exhibited unfavorable ankylosis, or been prescribed bed rest and treatment as a result of an incapacitating episode.  Additionally, the Board has also considered a September 2007 statement from the Veteran's spouse, which indicates the Veteran experiences significant pain and immobility in his neck that required him to take medication.  

After reviewing the record, the Board finds that the Veteran's cervical spine disability does not warrant a disability rating in excess of 30 percent.  Although the Veteran's disability has been productive of painful and limited cervical spine motion, the cervical spine has not been ankylosed.  Moreover, there is no indication the disability has resulted in difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration, dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation, or neurologic symptoms due to nerve root stretching.  Thus, even considering functional loss due to pain, weakness, excess fatigability, incoordination, or other such factors, it is clear that the unfavorable ankylosis required for a higher rating under General Rating Formula for Diseases and Injuries of the Spine has not been present.

Also, the Veteran's disability does not warrant a 40 percent disability rating under Diagnostic Code 5243 for incapacitating episodes.  The record reflects no periods of acute signs and symptoms due to the Veteran's cervical spine disability that have required bed rest and treatment prescribed by a physician.  

Other Considerations

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran and his spouse in the form of correspondence, in addition to the medical evidence cited above.

The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991). However, even affording the Veteran full competence and credibility, the evidence simply does not show entitlement to a higher rating under any applicable diagnostic code.  

Consideration has been given to assigning a staged rating for the disabilities decided herein; however, as explained above, the evidence does not show these disabilities have substantially fluctuated in severity over the pendency of the appeal period.  As such, a staged rating is not applicable in this case.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has considered whether the case should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case, the manifestations of the service-connected disabilities, as discussed above, are contemplated by the schedular criteria.  There is no indication in the record that the average industrial impairment from these individual disabilities or from the Veteran's service connected disabilities in combination would be in excess of that contemplated by the assigned ratings.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order. 

TDIU 

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

"Substantially gainful employment" is that employment, "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).

In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

TDIU may be assigned when the schedular rating for service-connected disabilities is less than 100 percent when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, it is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

Throughout the period on appeal, service connection has been in effect for renal insufficiency, rated as 60 percent disabling; cervical spine arthritis with IVDS, rated as 30 percent disabling; left upper extremity radiculitis, rated as 30 percent disabling; as well as a nasal fracture and migraine headaches which have been assigned noncompensable ratings.  The Board notes that the Veteran's disabilities satisfy the scheduler criteria for a TDIU rating under 38 C.F.R. § 4.16.

After consideration of the record, and resolving all reasonable doubt in favor of the Veteran, the Board finds the service-connected disabilities, notably the cervical spine disability, left upper extremity disability and migraine headaches, render the Veteran unable to maintain substantially gainful employment consistent with his education and occupational background.  The Veteran has previously worked as a crane operator, has an 8th grade education, no additional education or training, and last worked in 1986.  The above noted job generally required some degree of manual labor, as well as long durations of sitting.      

In a January 2009 statement, the Veteran reported he was so limited by his neck disability that he was able to do "very little work of any kind," and after which he was required to undergo traction, rest and take pain medication.  The Veteran has provided a statement from his treating orthopedist at West Sound Orthopaedics, which indicates the Veteran's cervical spine, left arm, and headaches cause substantial disability and result in a diminished ability to conduct activities of daily living.  

During the Veteran's December 2012 and June 2015 VA neck examinations, the examiners stated the Veteran exhibited functional impairments that would impact his ability to work.  The December 2012 examiner stated the Veteran could not turn his head more than 15 degrees in any direction, and the June 2015 examiner found the Veteran's neck and left arm disabilities would preclude him from prolonged walking, sitting, standing and turning his head.  The Board notes all of these functions would be specifically required to perform employment in his prior occupational background.  During his June 2015 VA headaches examination, the examiner indicated the Veteran experiences very frequent and prolonged prostrating migraine headaches more than once per month.  The examiner stated his headaches were of sufficient severity that he would be required to take time off of work.  In sum, the June 2015 VA examiner also stated the Veteran's service-connected disabilities preclude even light lifting (over 10 lbs).  Additionally, the examiner stated the Veteran would be able to perform little, if any, carrying, pushing, pulling, bending, twisting, kneeling, squatting, standing, sitting, climbing, driving, or walking.  Although the examiner stated the Veteran could perform some sedentary work, he then noted the Veteran would be required to change positions every 15-30 minutes.  

The Board acknowledges that the individual VA examiners have stated the Veteran's cervical spine, left upper extremity and headache disabilities in isolation do not totally preclude him from obtaining and maintaining all forms of substantially gainful employment.  However, the Board notes these opinions do not address the Veteran's service-connected disabilities in combination, and also fail to consider the Veteran's educational and occupational backgrounds.  In this regard, the RO has denied the Veteran's claim for TDIU, indicating the evidence shows he could obtain and maintain some form of sedentary employment.  The Board observes that the RO also failed to provide even a scintilla of consideration relative to the Veteran's education and background.  In this regard, the Board notes the Veteran has performed only labor intensive work his entire life, which also required him to sit in a single place for long hours.  In addition, the Veteran has an 8th grade education.  To assert the Veteran could perform some form of sedentary work that would result in a substantially gainful income seems absurd, when considering the Veteran's above-noted education and occupational background, as well as the fact that a VA examiner has indicated he would be required to stand and change positions every 15 minutes.    

In sum, the Board is satisfied that the service-connected disabilities are of such severity as to render the Veteran unable to maintain any form of substantially gainful employment consistent with his limited education and occupational background.  Accordingly, a TDIU is warranted.  


							(CONTINUED ON NEXT PAGE)

ORDER

The Board having determined that a 30 percent rating, but not higher, is warranted for left upper extremity radiculitis throughout the period of the claim, the benefit sought on appeal is granted to this extent and subject to the criteria governing the payment of monetary awards.

Entitlement to a TDIU is granted, subject to the criteria applicable to the payment of monetary benefits.  

A disability rating in excess of 30 percent for cervical spine arthritis, with IVDS is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


